 Case 1:20-cr-00143-TSE Document 149 Filed 12/17/20 Page 1 of 3 PageID# 2465




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 UNITED STATES OF AMERICA,

                               Plaintiff,              Case No. 1:20-cr-00143
                                                       The Honorable Judge Ellis
        v.
                                                       Pretrial Conference: January 15, 2021
 ZACKARY ELLIS SANDERS,                                Trial Date: February 9, 2021

                               Defendant.              EVIDENTIARY HEARING
                                                       REQUESTED


                          MOTION TO SUPPRESS STATEMENTS

       Zackary Ellis Sanders, by and through undersigned counsel, respectfully moves the Court

to suppress any statements taken from him by law enforcement in violation of the United States

Constitution. The motion to suppress is made pursuant to Fed. R. Crim. P. 12(b)(3) and is

supported by the Memorandum in Support of Motion to Suppress Statements. An evidentiary

hearing on this motion is respectfully requested.

                                             Respectfully submitted,

                                             /s/ Jonathan Jeffress

                                             Jonathan Jeffress (#42884)
                                             Emily Voshell (#92997)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: evoshell@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                             Counsel for Defendant Zackary Ellis Sanders
Case 1:20-cr-00143-TSE Document 149 Filed 12/17/20 Page 2 of 3 PageID# 2466




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                             /s/ Emily Voshell
                                             Emily Voshell
Case 1:20-cr-00143-TSE Document 149 Filed 12/17/20 Page 3 of 3 PageID# 2467




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                              Plaintiff,              Case No. 1:20-cr-00143
                                                      The Honorable Judge Ellis
        v.

 ZACKARY ELLIS SANDERS,

                              Defendant.



                                   [PROPOSED] ORDER

       This matter having come before the Court on Mr. Sanders’s Motion to Suppress

Statements, and having reviewed the Government’s Opposition thereto, it is, for good cause

shown, ORDERED that the Motion to Suppress is GRANTED.

       It is so ORDERED.


                                     ______________________________________

                                     THE HONORABLE T.S. ELLIS

Date: _______________

Alexandria, Virginia
